Citation Nr: 0831666	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral thumb 
disorder. 

2.  Entitlement to service connection for right wrist 
disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho, wherein the RO, in part, denied service 
connection for bilateral thumb and right wrist disorders.  
The veteran timely appealed the RO's May 2001 rating action 
to the Board.  

In a January 2006 decision, the Board denied the claims for 
service connection for bilateral thumb and right wrist 
disorders.  The veteran filed an appeal of the Board's 
January 2006 decision with the United States Court of Appeals 
of Veterans Claims (hereinafter "Court").  In a January 
2008 memorandum decision, the Court vacated the Board's 
January 2006 decision, citing the Board's failure to provide 
adequate reasons and basis in assigning greater weight to one 
VA opinion than to another.  The Court pointed to two 
specific examples:  (1) The Board's failure to make specific 
findings regarding the veteran's credibility of his reports 
of an in-service injury to his thumbs and right wrist; and 
(2) The Board's mistake in discussing April 2004 and February 
2005 VA examinations as if they had been performed by the 
same examiner.  (see, January 2008 Memorandum Decision of the 
Court) 


FINDINGS OF FACT

1.  A bilateral thumb disorder, diagnosed as degenerative 
changes in the joint of each thumb, was not present in 
military service or until many years thereafter; there is no 
competent medical evidence attributing this condition to any 
incident of service.

2.  A right wrist disorder, diagnosed as traumatic bursitis, 
was not present in military service or until many years 
thereafter; there is no competent medical evidence 
attributing this condition to any incident of service.

CONCLUSIONS OF LAW

1.  Degenerative changes of the right and left thumbs were 
not incurred in or aggravated by active service, nor may they 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  Right wrist traumatic bursitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131,  
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

The proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

The proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the Court's decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004).  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
comprehensive VCAA letter, as opposed to a patchwork of other 
post-decisional documents (e.g., statements or supplemental 
statements of the case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.  

With regard to the service connection issues decided in the 
decision below, VA provided the veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in letters, issued 
in February 2001.  

The letters informed the veteran to let VA know of any 
evidence he thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has not provided the veteran notice as 
promulgated in Dingess.  Notwithstanding the foregoing, as 
the claims for service connection for bilateral thumb and 
right wrist disorders are being denied, no effective date(s) 
or rating(s) is being set, and the lack of notice as to these 
elements is not prejudicial.  See, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via a February 2001 letter.  Id.  




       Duty to Assist

Regarding the veteran's claims for service connection for 
bilateral thumb and right wrist disorders, service medical 
records, post-service VA and private treatment and 
examination reports, along with statements of the veteran, 
have been associated with the claims file.  To this end, in 
April 2004 and February 2005 VA obtained opinions as to the 
etiology of the claimed bilateral thumb and right wrist 
disorders.  Copies of said VA examination reports have been 
associated with the claims file. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claims 
discussed in the decision herein below. 

II.  Relevant Laws and Regulations

       Service connection-general criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).


	Presumptive service connection-criteria 

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
III.  Analysis

The veteran contends that his current bilateral thumb and 
right wrist disorders had their onset during military 
service.  Specifically, he maintains that he incurred 
bilateral thumb injuries as a result of slipping and falling 
onto his hands while using crutches for an in-service left 
ankle sprain.  He contends that he injured his right wrist 
co-existent with his in-service left ankle sprain. 

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for bilateral thumb and 
right wrist disorders.  In support of the foregoing 
determination, the Board points to an absence of any 
subjective complaints or clinical findings referable to 
either thumb in the service medical records.  Moreover, 
although the veteran received treatment for a laceration of 
the right wrist in April 1974, the remainder of the records 
are negative for any further residuals as a result thereof.  

In addition, while service medical records confirm that the 
veteran was issued crutches after he sprained his left ankle 
in April 1974, they are entirely devoid of any evidence him 
having simultaneously injured his right wrist.  There is also 
no evidence that the veteran received treatment for falling 
and putting weight on his hands or wrists or for any 
residuals thereof.  A June 1978 service discharge examination 
report reflects that the veteran's upper extremities were 
evaluated as "normal."  While a January 1978 Report of 
Medical History reflects that the veteran reported having had 
swollen or painful joints, the examining physician did not 
enter any diagnosis with respect to the appellant's thumbs or 
right wrist.  On a March 1978 Statement of Medical Condition, 
the veteran indicated that there had not been any change in 
his medical condition.  

Post-service private and VA medical records, dated from 1999 
through 2005, are of record.  Essentially, these records 
reflect that the veteran was seen for unrelated physical 
disabilities.  These documents do show, however, that the 
veteran reported in a private record, dated in 2000, that he 
had multiple joint pain, to include in his wrists.  Post-
service medical records show diagnoses of polyarthralgia of 
multiple joints in 2002 and traumatic bursitis of the right 
wrist and of minimal degenerative joint disease of the thumbs 
in 2004. 

Thus, the pivotal question to be answered in this case is 
whether the currently diagnosed degenerative joint of the 
thumbs and traumatic bursitis of the right wrist are 
etiologically related to the veteran's period of military 
service.  Here, there are opinions in support of and against 
the claim.  

In support of the veteran's service connection claims, is an 
April 2004 VA examination report.  A review of said report 
reflects that the veteran provided a history of post service 
employment as a mechanic, landscaper, office worker, and in 
snow removal. (Note: VA treatment documents also reflect that 
the veteran reported working in a mine in Nevada where he was 
exposed to chlorine.  On at least one treatment record, he 
attributed his medical problems to said chlorine exposure.)  
The veteran told the April 2004 examiner that while using 
crutches during military service, he had slipped and put 
weight onto his hands and thumbs.  The April 2004 VA 
examiner's final impressions included an opinion that it was 
likely as not that the veteran's degenerative joint disease 
of the thumbs was related to military service.

As for the right wrist, the veteran reported in April 2004 
that he had fallen forward on his right hand at the time of 
an in-service ankle injury.  Since that time, he stated that 
his wrist hurt with painful extension and less on flexion.  
He related that he had also slipped when he was using 
crutches for his ankle injury and put weight on his hands.  
The April 2004 VA examiner's final impressions included right 
wrist traumatic bursitis with residuals pain as likely as not 
related to military service.
The record reflects that while the April 2004 VA examination 
report contains an annotation that the VA examiner had 
reviewed the veteran's claims file and medical records, this 
does not appear to be the case.  For example, the VA examiner 
does not enter any independent clinical findings from the 
veteran's service or post-service medical records.  Indeed, 
the medical history documented in the April 2004 VA 
examination report appears to be solely provided by the 
veteran, as opposed to an independent source (i.e., service 
medical records).  

In contrast to the April 2004 VA examiner's opinion, is a 
February 2005 VA opinion.  In February 2005, after a review 
of the entire claims file, to include the above-referenced 
April 2004 VA examiner's opinion, a different VA examiner 
concluded that the veteran's current bilateral thumb problems 
were not due to his period of military service.  Regarding 
the right wrist, the February 2005 VA examiner opined that it 
was not at least as likely as not that the veteran's right 
wrist condition was related to his military service.  The 
February 2005 VA examiner stated that in his experience, 
given the veteran's age and involvement in occupations 
requiring hard manual labor and repetitive usage, the 
appellant was at a higher risk of developing degenerative 
joint disease.  

For the following reasons, the Board finds the April 2004 VA 
examiner's opinion to be outweighed by that of the February 
2005 VA examiner.  First, the February 2005 VA examiner's 
conclusions are supported by the absence of any bilateral 
thumb or right wrist disability until 2004, almost three 
decades after the veteran's discharge from service in 1978.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim. See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Furthermore, the February 2005 VA examiner bolstered his 
conclusions by pointing to an absence of injury or specific 
treatment of the thumbs or right wrist as a result of the 
veteran having slipped onto his hands as a result of using 
crutches for a sprained left ankle.  In addition, the 
February 2005 VA examiner acknowledged that the veteran had 
sustained a laceration to his right wrist during service, but 
that it was repaired and resolved leaving no chronic right 
wrist disability.  To this end, the February 2005 VA examiner 
specifically pointed to the veteran's service separation 
examination report, which revealed that his upper extremities 
were evaluated as "normal."  

In contrast to the February 2005 VA examiner, the April 2004 
VA examiner's conclusion was based, in part, on the veteran's 
unsubstantiated history of the appellant having received 
treatment for his thumbs and right wrist after he slipped and 
put weight onto his hands during military service.  As noted 
above, the Board found no evidence of this incident occurring 
during service.  In addition, there is no evidence of the 
veteran having injured his right wrist co-existent with his 
in-service left ankle sprain, as he has maintained.  Thus, to 
the extent the April 2004 VA examiner's opinion is based on 
the veteran's unsubstantiated and self-reported history, it 
is of little or no probative value.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

On this record, the Board finds that the veteran's lay report 
of having sustained bilateral thumb and right wrist injuries 
during military service is contradicted by the service 
medical records.  His theory of incurring bilateral thumb and 
right wrist injuries either coincident to, or as a result of 
having slipped onto his hands while using crutches during 
service is inherently incredible, and cannot be relied upon 
in establishing the occurrence of an actual event during his 
period of military service.  

As previously noted herein, although the veteran was 
prescribed crutches for a sprained left ankle during military 
service, there is no evidence of any co-existent right wrist 
injury, or treatment for the thumbs and right wrist as a 
result of the appellant having slipped and fallen onto his 
hands.  The veteran's 1978 service separation examination 
report shows that his upper extremities were evaluated as 
"normal."  Again, there is almost a three-decade gap between 
the veteran's discharge from service in 1978 and diagnoses of 
degenerative joint disease of the thumbs and bursitis of the 
right wrist in 2004.

Overall, there simply is no evidence of degenerative joint 
disease of the thumbs or bursitis of the right wrist until 
many years after service, and, as noted above, it has been 
determined by a medical examiner that current findings are 
unrelated to military service.  Thus, the claims for service 
connection for bilateral thumb and right wrist disorders are 
denied.


ORDER

Service connection for bilateral thumb disorder, currently 
diagnosed as degenerative joint disease of the thumbs, is 
denied. 

Service connection for right wrist disorder, currently 
diagnosed as bursitis of the right wrist, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


